Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 3/23/2021.

As filed, claims 21-23, 27-29, 33, 34, and 41 are pending; claims 7, 8, 19, 20, 35, 36, 38, and 39 are withdrawn; and claims 1-6, 9-18, 24-26, 30-32, 37, 40 and 42 are cancelled.  


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 3/23/2021, with respect to claims 21-23, 27-29, 33, 34, and 41, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 22, 29, 33, and 34 is maintained because these claims still recite the following limitations:

“R3’ and R4’ can be taken together as CH=CH-CH=CH” and “R4’ and R5’ can be taken together as CH=CH-CH=CH”; and
	“two or more of R2’, R3’, R4’, and R5’ may be optionally connected”.
3’ and R4’ or R4’ and R5’ are drawn to the limitation of CH=CH-CH=CH or optionally connected.  Accordingly, the metes and bounds of this claims are still unclear, which rendered the claims indefinite.

The § 112(b) indefinite rejection of claims 21, 23, 27, 28, and 41 is withdrawn per amendments/remarks.

The § 102(a)(1) rejection of claim 41 by CAS982 is withdrawn per amendments/remarks.

The § 103(a) rejection of claims 23 and 29 by Rathore is withdrawn per amendments/remarks.

The § 103(a) rejection of claims 23 and 29 by Rathore1 is withdrawn per amendments/remarks.

Election/Restrictions
Because the Markush-type claims (i.e. claims 23 and 29) are determined to be free of prior art, claims 35, 36, 38, and 39  are rejoined and examined herein.  Accordingly, the election of species requirement is hereby withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 29, 33, 34, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 29, the claim recites the following limitations, “R3’ and R4’ can be taken together as CH=CH-CH=CH” and “R4’ and R5’ can be taken together as CH=CH-CH=CH”.  
	The claim also recites the following limitation, “two or more of R2’, R3’, R4’, and R5’ may be optionally connected”.
	It is unclear to the Examiner whether R3’ and R4’ or R4’ and R5’ are drawn to the limitation of CH=CH-CH=CH or optionally connected.  Accordingly, the metes and bounds of this claims is unclear, which rendered the claim indefinite.

b)	Regarding claims 22, 33, 34, 38, and 39, these claims are dependent of claim 29 and they failed to correct the indefiniteness issue in claim 29, which rendered these claims indefinite.



Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 35 and 38 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 35, the claim is dependent upon claim 23.  The subject matter in claim 23 is drawn to a composition comprising a compound having a structure depicted in claim 23.  The subject matter in claim 35 is drawn to a limited embodiment of the abovementioned structure.  
The scope of claim 35 is broader than scope of claim 23 because claim 35 includes species that is outside of structure depicted in claim 23 (e.g. instant variable R5’ is H).  Because the scope of claim 35 is broader than claim 23, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 35 is commensurate with the scope of claim 23.


subject matter in claim 29 is drawn to a composition comprising a compound having a structure depicted in claim 29.  The subject matter in claim 38 is drawn to a limited embodiment of the abovementioned structure.  
The scope of claim 38 is broader than scope of claim 23 because claim 35 includes species that is outside of structure depicted in claim 29 (e.g. instant variable R5’ is H).  Because the scope of claim 38 is broader than claim 29, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 38 is commensurate with the scope of claim 29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1061980-21-9, hereinafter CAS219.

Regarding claim 41, CAS219, for instance, teaches the following compound, which meets all the limitations of this claim.
 
    PNG
    media_image1.png
    156
    354
    media_image1.png
    Greyscale

R2 is OCH3; R4 is OCH3; R5 is H; X is OC(=O); R4’ is H; R2’ is OH; R3’ is H; and R5’ is CH3.

Claim Objections
Claims 23, 29, and 41 are objected to because of the following informalities:  
a)	Regarding claims 23, 29, and 41, the claims recite the phrase, “wherein two or more of R2, R4, and R5 maybe optionally connected, and two or more of R2’, R3’, R4’, and R5’ may be optionally connected”.
	Such expression can be clarified by reciting -- wherein two 2, R4, and R5 maybe optionally connected, and two 2’, R3’, R4’, and R5’ may be optionally connected --.
Appropriate correction is required.

Claims 21, 27, 28, and 36 are objected to as being dependent upon an objected base claim.

Conclusion
Claims 22, 29, 33-35, 38, 39, and 41 are rejected.
Claims 21, 23, 27-29, 36, and 41 are objected.	
Claims 7, 8, 19, and 20 are withdrawn.
Claims 1-6, 9-18, 24-26, 30-32, 37, 40, and 42 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626